Exhibit 10.1

FIRST AMENDMENT TO DEED OF LEASE

THIS FIRST AMENDMENT TO DEED OF LEASE (this “First Amendment”) is entered into
as of March 21, 2014 by and between MEPT COURTHOUSE TOWER, LLC, a Delaware
limited liability company (“Landlord”), and OPOWER, INC., a Delaware corporation
(“Tenant”).

RECITALS

A. Landlord and Tenant entered into that certain Deed of Lease dated as of
November 3, 2010 (the “Existing Lease”), pursuant to which Tenant leased a
portion of the seventh (7th) and eighth (8th) floors of the building located at
1515 N. Courthouse Road, Arlington, Virginia, commonly known as Courthouse Tower
(the “Building”) containing an “as agreed” 42,128 rentable square feet (the
“Original Premises”).

B. Landlord and Tenant desire to amend the Existing Lease to expand the Original
Premises to include an “as agreed” 9,797 rentable square feet on the ninth (9th)
floor of the Building (the “Additional Premises”), which Tenant currently
occupies pursuant to that certain Deed of Sublease by and between Tenant and WP
Company, LLC, a Delaware limited liability company (the “Sublease”), on the
terms set forth in this First Amendment.

C. Subject to the terms and conditions hereinafter provided in this First
Amendment, Landlord and Tenant do hereby desire to, inter alia, (i) add the
Additional Premises and (ii) otherwise amend the Existing Lease as more
particularly set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
parties hereby agree as follows:

1. Recitals Incorporated/Capitalized Terms. The recitals are hereby incorporated
herein as if fully set forth herein as a substantive provision of this First
Amendment. All capitalized terms used in this First Amendment but not otherwise
defined herein shall have the meanings ascribed thereto in the Existing Lease.

2. Additional Premises. Effective as of December 1, 2015 (the “Additional
Premises Commencement Date”), Tenant leases the Additional Premises from
Landlord, as shown on Exhibit A attached hereto and made a part hereof, which
Exhibit A shall be added to Exhibit B to the Existing Lease. Tenant’s obligation
to pay Base Rent and Additional Rent with respect to the Additional Premises
shall commence on the Additional Premises Commencement Date. From and after the
Additional Premises Commencement Date, the term “Premises,” as used herein and
in the Existing Lease, and any and all of the Landlord’s and Tenant’s
obligations and rights with respect thereto, shall include and apply to the
Additional Premises. In connection therewith, from and after the Additional
Premises Commencement Date, the definition of the term “Premises” in paragraph 1
of the Existing Lease is amended and restated as follows:

“The portion of the Building consisting of a portion of the seventh (7th),
eighth (8th) and ninth (9th) floors the Building which is depicted on the plan
attached as Exhibit B and agreed by Landlord and Tenant for all purposes under
this Lease to consist of approximately 51,925 rentable square feet, measured in
accordance



--------------------------------------------------------------------------------

with the standard BOMA Method of Measurement (ANSI-1996). The foregoing number
of rentable square feet shall be final, conclusive and controlling and if
Landlord remeasures the Building or Premises (regardless the reason, including
whether required by a lender or due to a change in the method of measurement
employed by Landlord throughout the Building), then notwithstanding the outcome
of such remeasurement, neither the amount of Base Rent nor Tenant’s Pro Rata
Share (Operating Costs) or Tenant’s Pro Rata Share (Property Taxes) shall be
changed as a result of any such remeasurement.”

3. Must-Take Space. Landlord shall have the right, effective upon thirty
(30) days’ prior written notice to Tenant, to require Tenant to lease
approximately 392 rentable square feet of space located on the ninth (9th) floor
of the Building and more particularly shown on Exhibit A attached hereto and
made a part hereof (the “Must-Take Space”). In the event Landlord exercises such
right, then upon the date on which Landlord delivers the Must-Take Space to
Tenant in its as-is condition, subject to Landlord’s ongoing maintenance and
repair obligations, broom clean, free of occupancies and otherwise in accordance
with the Lease (the “Must-Take Space Effective Date”), (i) the Base Rent will be
increased to reflect the additional square footage at the same rate per square
foot as the Additional Premises, (ii) “Tenant’s Pro Rata Share (Operating
Costs)” and “Tenant’s Pro Rata Share (Property Taxes)” will be recalculated to
reflect the increased rentable square footage of the Premises and (iii) the
“Premises for all purposes under the Lease shall include the Must-Take Space.
Landlord shall prepare and submit to the Tenant a Memorandum in the form of
Exhibit B (the “Second Amended and Restated Lease Memorandum”), completed in
good faith by Landlord, and executed by Landlord. Landlord and Tenant shall
execute the Second Amended and Restated Lease Memorandum within ten
(10) Business Days following Landlord’s submission thereof to Tenant. Any
refusal or failure by Tenant to execute the Second Amended and Restated Lease
Memorandum shall not prevent nor delay the occurrence of the Must-Take Space
Effective Date to the Premises nor the increase in Base Rent or Additional Rent
with respect to the Must-Take Space nor any obligation of Tenant under the
Lease, and in the event of such refusal or failure, the amounts set forth in the
this First Amendment shall become binding for all purposes under the Lease and
the Must -Take Space Effective Date set forth in the Second Amended and Restated
Lease Memorandum shall become binding for all purposes under the Lease. In no
event shall the Second Amended and Restated Lease Memorandum be recorded. Any
failure by the parties to complete and execute a Second Amended and Restated
Lease Memorandum shall have no effect on the parties’ rights and obligations
under the Lease. In connection with the addition of the Must-Take Space to the
Premises, from and after the Must-Take Space Effective Date, the definition of
the term “Premises” in paragraph 1 of the Existing Lease shall be amended and
restated as follows:

“The portion of the Building consisting of a portion of the seventh (7th),
eighth (8th) and ninth (9th) floors the Building which is depicted on the plan
attached as Exhibit B and agreed by Landlord and Tenant for all purposes under
this Lease to consist of approximately 52,317 rentable square feet, measured in
accordance with the standard BOMA Method of Measurement (ANSI-1996). The
foregoing number of rentable square feet shall be final, conclusive and
controlling and if Landlord remeasures the Building or Premises (regardless the
reason, including whether required by a lender or due to a change in the method
of measurement employed by Landlord throughout the Building), then
notwithstanding the outcome of such remeasurement, neither the amount of Base
Rent nor Tenant’s Pro Rata Share (Operating Costs) or Tenant’s Pro Rata Share
(Property Taxes) shall be changed as a result of any such remeasurement.”

 

2



--------------------------------------------------------------------------------

4. Term. The end of the Lease Term and the date on which the Lease will expire
shall remain November 30, 2016.

5. Base Rent. Until the Additional Premises Commencement Date, Base Rent with
respect to the Original Premises shall continue to be payable in accordance with
the Existing Lease.

Notwithstanding anything in the Existing Lease to the contrary, commencing on
the Additional Premises Commencement Date, Base Rent for the Premises shall be
payable in accordance with the following table:

 

Applicable Portion of Lease Term

 

Rate Per Rentable

Square Foot/Annum

 

Annual Base Rent

 

Monthly Base Rent

Installment (Annual ÷ 12)

Beginning

 

Ending

     

December 1, 2015

 

August 31, 2016

 

$46.99

 

$2,439,955.75

 

$203,329.65

September 1, 2016

 

November 30, 2016

 

$48.40

 

$2,513,170.00*

 

$209,430.83

 

  * Partial Lease Year.

In the event the Must-Take Space is added to the Premises as set forth in
Section 3 above, from and after the Must-Take Space Effective Date, Base Rent
for the Must-Take Space shall be payable in accordance with the following table:

 

Applicable Portion of Lease Term

 

Rate Per Rentable

Square Foot/Annum

 

Annual Base Rent

 

Monthly Base Rent

Installment (Annual ÷ 12)

Beginning

 

Ending

     

Must-Take Space Effective Date

 

August 31, 2016

 

$46.99

 

$18,420.08

 

$1,535.01

September 1, 2016

 

November 30, 2016

 

$48.40

 

$18,972.80 *

 

$1,581.07

 

  * Partial Lease Year.

6. Additional Rent. Tenant shall continue to pay Additional Rent throughout the
Lease Term, which shall be computed in accordance with paragraph 3.4 of the
Existing Lease.

(a) Notwithstanding anything in the Existing Lease to the contrary, from and
after the Additional Premises Commencement Date, the definition of “Tenant’s Pro
Rata Share (Operating Costs)” and “Tenant’s Pro Rata Share (Property Taxes)” in
paragraph 1 of the Existing Lease shall be amended and restated as follows:

 

3



--------------------------------------------------------------------------------

“Tenant’s Pro Rata Share (Operating Costs)”: 21.03%, which shall be final,
conclusive and controlling during the Lease Term for all purposes.

“Tenant’s Pro Rata Share (Property Taxes)” : 22.31%, which shall be final,
conclusive and controlling during the Lease Term for all purposes.

(b) In the event the Must-Take Space is added to the Premises as set forth in
Section 3 above, from and after the Must-Take Space Effective Date, the
definition of “Tenant’s Pro Rata Share (Operating Costs)” and “Tenant’s Pro Rata
Share (Property Taxes)” in paragraph 1 of the Existing Lease shall be amended
and restated as follows:

“Tenant’s Pro Rata Share (Operating Costs)”: 21.19%, which shall be final,
conclusive and controlling during the Lease Term for all purposes.

“Tenant’s Pro Rata Share (Property Taxes)”: 22.48%, which shall be final,
conclusive and controlling during the Lease Term for all purposes.

7. Parking Ratio. Landlord and Tenant acknowledge that, upon the Additional
Premises Commencement Date, the application of the Parking Ratio (i.e. 1.9
parking stalls per 1,000 rentable square feet of the Premises) to the Additional
Premises shall result in 19 additional parking stalls or 99 total parking stalls
for the Premises.

8. Tenant’s Termination Option. Paragraph 6.20 of the Existing Lease is hereby
deleted in its entirety and is of no further force and effect.

9. Condition of Original Premises and Additional Premises. Tenant acknowledges
that Tenant is currently in possession of, and Landlord makes no representation
or warranties regarding the condition of, the Original Premises and the
Additional Premises. Landlord is not and shall not be obligated to perform any
construction, improvements or alterations to the Original Premises or the
Additional Premises (nor if applicable, to the Must-Take Space).

10. Estoppel. Tenant certifies to Landlord that the following statements are
true as of the date of the execution of this First Amendment: (a) there are no
subtenants or other occupants of the Premises; (b) no monthly Rent installments
under the Lease have been paid by Tenant by more than one month in advance;
(c) neither Tenant nor, to Tenant’s knowledge, Landlord, is in default under any
of the terms of the Lease; (d) the Lease is in full force and effect; (e) to
Tenant’s knowledge, Tenant has no claims against Landlord; (f) to Tenant’s
knowledge, Landlord has fulfilled all of its obligations under the Lease
required to be fulfilled by Landlord and (g) the Tenant Improvement Allowance
has been fully disbursed.

11. Severability; Captions. If any clause or provision of this First Amendment
is determined to be illegal, invalid, or unenforceable under present or future
laws, the remainder of this First Amendment shall not be affected by such
determination, and in lieu of each clause or provision that is determined to be
illegal, invalid or unenforceable, there be added as a part of this First
Amendment a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable. Headings or captions in this First Amendment are added as a matter
of convenience only and in no way define, limit or otherwise affect the
construction or interpretation of this First Amendment or the Existing Lease.

 

4



--------------------------------------------------------------------------------

12. Incorporation of Prior Agreement; Amendments. The Existing Lease, together
with this First Amendment contains all of the agreements of the parties hereto
with respect to any matter covered or mentioned therein or herein, and no prior
agreement or understanding pertaining to any such matter shall be effective for
any purpose. No provision of the Existing Lease as amended by this First
Amendment may be amended or added to except by an agreement in writing signed by
the parties hereto or their respective successors in interest.

13. Authority. Each individual executing this First Amendment on behalf of
Tenant represents and warrants to Landlord that he or she is duly authorized to
so execute and deliver this First Amendment and that all corporate actions and
consents required for execution of this First Amendment have been given, granted
or obtained.

14. Ratification of Lease. The Existing Lease, as herein amended, remains in
full force and effect and is hereby ratified and reaffirmed in all respects. To
the extent the terms of the Existing Lease and this First Amendment conflict,
the terms of this First Amendment shall control.

15. Brokers. Tenant represents and warrants to Landlord that it has not dealt
with any brokers or finders in connection with this First Amendment other than
Tenant’s broker, CBRE, Inc., who Landlord shall pay pursuant to a separate
agreement. Landlord represents and warrants to Tenant that it has not dealt with
any brokers or finders in connection with this First Amendment other than
Landlord’s broker, LPC Commercial Services, Inc., who Landlord shall pay
pursuant to a separate agreement. Each party to this First Amendment shall
indemnify, defend and hold harmless the other party from and against any and all
Claims asserted against such other party by any real estate broker, finder or
intermediary relating to any act of the indemnifying party in connection with
this First Amendment.

16. Updated Notice Addresses for Landlord. The addresses for written notices,
demands, consents, approvals, statements and communications to Landlord pursuant
to the Lease are updated to the following:

MEPT Courthouse Tower, LLC

c/o Bentall Kennedy (US) LP

Attn: Director of Asset Management

7315 Wisconsin Avenue

Suite 350 West

Bethesda, MD 20814

Facsimile: 301-656-9339

MEPT Courthouse Tower, LLC

c/o Bentall Kennedy (US) LP

Attn: Director of Asset Management

1215 Fourth Avenue

Suite 2400

Seattle, WA 98161

Facsimile: 206-682-4769

 

5



--------------------------------------------------------------------------------

MEPT Courthouse Tower, LLC

c/o NewTower Trust Company

3 Bethesda Metro Center

Suite 1600

Bethesda, MD 20814

Attn: President – Patrick O. Mayberry

Facsimile: 240-235-9961

with copy to Manager at:

LPC Commercial Services, Inc.

1515 North Courthouse Road

Suite 100

Arlington, VA 22201

Facsimile: 703-312-0476

17. Exhibit F. Exhibit F attached to the Existing Lease is hereby amended and
restated by Exhibit F attached hereto and made a part hereof.

18. Miscellaneous. The captions and underlining of specific words herein are for
convenience of reference only and shall not define, limit, or expand the meaning
of the provisions of this First Amendment. The terms and conditions set forth in
this First Amendment are the product of joint draftsmanship by all parties, each
being represented by counsel, and any ambiguities in this First Amendment cannot
be construed against any one party based solely upon a presumption of
authorship. This First Amendment may be executed in one or more counterparts,
which counterparts, when each party has signed at least one (1) counterpart
hereof and delivered such signed counterpart to the other party, shall
constitute one and the same instrument. This First Amendment may be executed by
facsimile, electronic communication in portable document format (.pdf) or
duplicate originals, and the parties agree that their electronically transmitted
signatures shall have the same effect as manually transmitted signatures. The
Lease and this First Amendment shall be governed and construed in accordance
with the laws of the Commonwealth of Virginia. Landlord and Tenant hereby waive
their right to a trial by jury in any action, proceeding, or counterclaim
brought by any of such parties hereto against the other in respect of any matter
whatsoever arising out of or in any way connected with this First Amendment, the
Lease, the Premises and the use and occupancy thereof, or the relationship of
the parties as landlord and tenant.

[SIGNATURES APPEAR ON NEXT PAGE]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed and delivered this
First Amendment to Deed of Lease as of the day and year first above written.

 

LANDLORD:

 

MEPT Courthouse Tower, LLC, a Delaware limited liability company

By:   MEPT Edgemoor REIT LLC, a Delaware limited liability company, its Member  
By:   Bentall Kennedy (U.S.) Limited Partnership, Authorized Signatory     By:  
Bentall Kennedy (U.S.) G.P. LLC, its general partner       By:   /s/ Peter
Potrykus       Name:   Peter Potrykus       Title:   VP       By:   /s/ Kelli D.
Dickerson       Name:   Kelli D. Dickerson       Title:   Vice President

 

TENANT:

 

OPOWER, INC.,

a Delaware corporation

By:   /s/ Thomas Kramer Name:   Thomas Kramer Title:   CFO

 

7



--------------------------------------------------------------------------------

EXHIBIT A

Additional Premises and Must-Take Space

 

LOGO [g7215311.jpg]

 

8



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SECOND AMENDED AND RESTATED MEMORANDUM

MEPT Courthouse Tower, LLC, as Landlord, and OPower, Inc., as Tenant, executed
that certain Deed of Lease dated as of November 3, 2010 (the “Original Lease”),
as amended by that certain First Amendment to Deed of Lease dated as of
__________, 2014 (the “First Amendment” and together with the Original Lease,
collectively, the “Lease”).

The First Amendment contemplates that this document shall be delivered and
executed. This Second and Amended Lease Memorandum shall become part of the
Lease. Capitalized terms not otherwise defined herein shall have the meanings
ascribed to such terms in the Lease.

Landlord and Tenant agree as follows:

1. The Lease is in full force and effect as of the date of this Second Amended
and Restated Lease Memorandum. By execution of this Memorandum, Tenant confirms
that as of the date of this Second Amended and Restated Lease Memorandum to
Tenant’s knowledge (1) Tenant has no claims against Landlord and (2) Landlord
has fulfilled all of its obligations under the Lease required to be fulfilled by
Landlord.

2. The end of the Lease Term and the date on which the Lease will expire is
November 30, 2016.

3. The Premises consist of __________ rentable square feet.

4. Base Rent:

The amount of Base Rent and the portion of the Lease Term during which such Base
Rent is payable shall be determined from the following table:

 

Applicable Portion of Lease Term

 

Rate Per/Rentable

Sq. Ft./ Annum

 

Annual Base Rent

 

Monthly Base Rent

Installment (Annual ÷ 12)

Beginning

 

Ending

                     

5. Tenant’s Pro Rata Share is ________________ percent (_________%) with respect
to Operating Costs and ___ percent (__%) with respect to Property Taxes.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Memorandum has been executed as of _________, 20__.

 

LANDLORD:

 

MEPT Courthouse Tower, LLC, a Delaware limited liability company

By:   MEPT Edgemoor REIT LLC, a Delaware limited liability company, its Member  
By:   Bentall Kennedy (U.S.) Limited Partnership, Authorized Signatory     By:  
Bentall Kennedy (U.S.) G.P. LLC, its general partner       By:           Name:  
        Its:           By:           Name:           Its:    

 

TENANT:

 

OPOWER, INC.,

a Delaware corporation

By:     Name:     Title:    

 

10



--------------------------------------------------------------------------------

EXHIBIT F

Location and Description of Exterior Building Sign

 

LOGO [g7215312.jpg]



 

LOGO [g7215313.jpg]

 

11